Citation Nr: 9907599	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-49 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder, to include pulmonary tuberculosis and 
pneumonitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
September 1942 and April 1945 to June 1946.  He was a 
prisoner of war (POW) of the Japanese government from April 
to September 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Manila Regional 
Office (RO) June 1996 rating decision which denied the 
veteran's claim for a compensable disability evaluation for 
his service-connected malaria, and requests to reopen his 
claims of service connection for a pulmonary disorder, to 
include pulmonary tuberculosis and pneumonitis, bronchitis 
and arthritis.

The Board denied the veteran's claim of service connection 
for a pulmonary disorder, to include pulmonary tuberculosis 
and pneumonitis, in an October 1987 decision.


FINDINGS OF FACT

1.  Evidence submitted since the Board's October 1987 denial 
of the veteran's claim of service connection for a pulmonary 
disorder, to include pulmonary tuberculosis and pneumonitis, 
is both cumulative and redundant of evidence considered 
previously, not competent or not probative of the material 
matters for which the claim was previously denied, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

2.  Evidence submitted since the RO's January 1995 denial of 
service connection for bronchitis is both cumulative and 
redundant of evidence considered previously, not competent or 
not probative of the material matters for which the claim was 
previously denied, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

3.  Evidence submitted since the RO's January 1995 denial of 
the veteran's request to reopen his claim of service 
connection for arthritis is both cumulative and redundant of 
evidence considered previously, not competent or not 
probative of the material matters for which the claim was 
previously denied, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1987 decision wherein 
the Board denied the claim of service connection for a 
pulmonary disorder, to include pulmonary tuberculosis and 
pneumonitis, is not new and material; the decision is final, 
and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).

2.  Evidence received since the January 1995 rating decision 
wherein the RO denied the claim of service connection for 
bronchitis is not new and material; the decision is final, 
and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.156(a) 
(1998).

3.  Evidence received since the January 1995 rating decision 
wherein the RO declined to reopen the previously denied claim 
of service connection for arthritis is not new and material; 
the decision is final, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104, 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a pulmonary disorder, to 
include pulmonary tuberculosis and pneumonitis, and that he 
also has bronchitis and arthritis.  He further contends that 
service connection is warranted for these disorders as they 
were incurred during his captivity as a POW.  He maintains 
that he has submitted evidence which is new and material to 
warrant the reopening of his claims of service connection for 
a pulmonary disorder, to include pulmonary tuberculosis and 
pneumonitis, bronchitis and arthritis.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Where a veteran served continuously for 90 days or more 
during a period of war and pulmonary tuberculosis becomes 
manifest to a degree of 10 percent within three years from 
the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Nevertheless, a diagnosis 
of active pulmonary tuberculosis by a private physician on 
the basis of an examination, observation, or treatment will 
not accepted to show the disease was initially manifested 
after discharge from active service unless confirmed by 
acceptable clinic, X-ray, or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374 (1998).

Service connection may also be allowed on a presumptive basis 
for arthritis when it becomes manifest to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  Under 38 U.S.C.A. § 7105(c), a final decision by 
the RO may not thereafter be reopen and allowed.  The 
exception to these rules is 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a Board decision 
becomes final under section 7104(b), or an RO decision become 
final under 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7104(b), 
7105(c).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C. § 5108.  If 
the Board determines that the submitted evidence is not new 
and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently held that the U.S. Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. West, 155 
F.3d 1356, 1363-64 (Fed. Cir. 1998).  In Colvin, the Court 
adopted the following rule with respect to the nature of the 
evidence which would justify reopening of a claim on the 
basis of new and material evidence:  "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the instant case according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).

I.  Pulmonary Disorder, to include Pulmonary Tuberculosis and 
Pneumonitis

As reported earlier, in October 1987, the Board denied the 
veteran's claim of service connection for a pulmonary 
disorder, to include pulmonary tuberculosis and pneumonitis.  
In denying service connection, the Board indicated that the 
veteran's service medical records did not contain any 
reference to a pulmonary disorder.  It further indicated that 
a 1959 VA X-ray examination of the veteran's chest had not 
shown evidence that he had ever had pulmonary tuberculosis.  
The Board noted that while a 1986 VA X-ray examination of the 
veteran's chest revealed pulmonary scarring, that pulmonary 
tuberculosis had not been clinically identified.  It further 
noted that, while the November 1986 chest X-ray had also 
identified pneumonitis, this was the first indication of any 
pathology associated with the veteran's lungs, and it was not 
demonstrated until many years after his separation from 
active service.

The evidence which was of record at the time of the October 
1987 Board decision will be briefly summarized as follows:  
The veteran's service medical records, which show no reports 
or a diagnosis of pulmonary disorder, and reflect that 
examination of his lungs revealed normal findings on 1946 
service separation examination; a June 1957 X-ray examination 
report from R.G., M.D., which shows an impression of minimal 
pulmonary tuberculosis; a January 1958 letter from a service 
associate of the veteran, who stated that the veteran 
suffered from hemoptysis and pulmonary tuberculosis 
subsequent to his separation from active service; a January 
1958 medical statement from G. D., M.D., which shows that a 
May 1953 fluoroscopy examination revealed that the veteran 
had minimal tuberculosis in his right posterior clavicular 
region; a January 1958 medical statement from V. E., M.D., 
which shows that the veteran exhibited symptoms of 
tuberculosis in January 1949; and a March 1958 medical 
statement from H. L., M.D., showing that records of a May 
1953 X-ray examination of the veteran could not be located.

Additional evidence which was available to the Board in 
October 1987 consisted of
a March 1958 VA X-ray examination report, with an 
accompanying interpretation by the Chief Medical Officer, 
which shows that the veteran's chest was normal and without 
pulmonary tuberculosis; a May 1958 letter from a comrade of 
the veteran, who stated that the veteran had suffered from 
chest pain and a constant cough during their captivity in a 
prison camp during World War Two (II); treatment records, 
dated in July to November 1958, from Dr. G., showing that the 
veteran was hospitalized for influenza from July to August 
1958; a November 1958 affidavit from a comrade, who indicated 
that the veteran had suffered from chest pain during their 
captivity in a prison camp during World War II; and an April 
1959 VA medical examination report which shows that 
examination of the veteran's respiratory system revealed that 
he coughed occasionally and that no rales were present.

Additional evidence available at the time of the October 1987 
Board decision included an April 1959 VA X-ray examination 
report which shows that the veteran's chest was normal; a 
Former POW Medical History (VA Form 10-0048), prepared by the 
veteran in November 1986, which shows that he indicated that 
he incurred tuberculosis during his captivity as a POW; a 
November 1986 VA medical examination report which shows that 
examination of the veteran's chest revealed normal findings; 
a November 1986 VA X-ray examination report which shows that 
the veteran's right upper lobe exhibited pulmonary scarring 
and bilateral medial basal pleuropneumonitis; and a December 
1986 VA Psycho-Social Survey on POW Veteran, which reflects 
that the veteran reported that he had pulmonary tuberculosis 
upon his release from a prison camp in 1942.

Relevant evidence added to the record since the Board's 
October 1987 decision is reported below.

Treatment records, dated in March 1989 to April 1998, from 
Bethany Hospital, Incorporated (Inc.), which show that the 
veteran's chest exhibited clear breath sounds and no rales at 
the time of a March 1989 physical examination.

Treatment records, dated in May 1989 to June 1995, from the 
Republic of the Philippines, Department of Health Ilocos 
Regional Hospital, which show that the veteran was diagnosed 
as having pneumonia in June 1994.  At that time, pulmonary 
tuberculosis was also not ruled out as an assessment, and an 
X-ray examination of his chest revealed bilateral 
pneumonitis.

Treatment records, dated in March 1992 to August 1997, from 
F. A., M.D., show that, in December 1995, the veteran was 
diagnosed as having pneumonia of the right and possibly right 
middle lobe, and history of pulmonary tuberculosis in the 
Philippines.  Later that month, magnetic resonance imaging 
(MRI) testing of his chest revealed nonspecific linear 
densities at the left base which were probably subsegmental 
atelectasis.  An infiltrate in the right mid zone was also 
noted.  An October 1996 statement shows that the veteran had 
been treated for tuberculosis two months earlier.  The 
statement further shows that the veteran was treated for 
pulmonary problems in December 1995 and from August to 
September 1996.  In August 1997, the veteran was hospitalized 
for an excision of his right inguinal lymph node.  
Examination of his lungs at that time revealed that his 
breath sounds were clear.

A Former POW Medical History form, prepared by the veteran in 
August 1993, shows that he indicated that he incurred 
tuberculosis during his captivity as a POW.

Treatment records, dated in October 1994 to July 1995, from 
Harbor ULCA Medical Center, show that the veteran was 
diagnosed as having a cough of an unclear etiology in 
February 1995.

The veteran was afforded a VA medical examination in 
connection with his claim of service connection for an 
ischemic heart disorder as a POW disability in June 1995.  At 
that time, examination of his lungs revealed that his breath 
sounds were normal except for occasional rhonchi.  The 
diagnosis was history of asthma.  An X-ray examination of his 
chest revealed bilateral chronic changes with no evidence of 
acute infiltrates.  Later that month, pulmonary function 
testing showed that his spirometry was within normal limits.

Treatment records, dated in December 1995 to February 1996, 
from M. A., M.D., reflect that a December 1995 MRI of the 
veteran's chest revealed a patchy infiltrate in the anterior 
segment of his right upper lobe which most likely represented 
pneumonitis.  A February 1996 X-ray examination of his chest 
revealed a right upper lobe lesion which was most likely a 
bronchogenic carcinoma, chronic obstructive airways disease, 
a right middle lobe infiltrate or atelectasis.

Statements, dated in January and October 1996, From R. A., 
M.D., show that the veteran was treated for pulmonary 
problems for four days in December 1995, and that an X-ray 
examination of his lungs during this period revealed 
pneumonia and possible tuberculosis.  Acid-fast bacilli 
cultures during this period showed that the veteran had M. 
Tuberculosis complex.  It was noted that, by history, his 
tuberculosis had developed in the Philippines.  The October 
1996 statement shows that the veteran was treated for 
pulmonary problems from August to September 1996, and that an 
X-ray examination of his lungs during this period revealed 
the presence of right lower lobe infiltrates and atelectasis.

Treatment records, dated in August to October 1996, from R. 
N., M.D., show that the veteran was diagnosed as having 
possible ileal tuberculosis prior to an exploratory 
laparotomy and appendectomy in August 1996.  An August 1996 
statement shows that that the veteran was disabled due to a 
pulmonary condition.

At his February 1997 hearing, the veteran testified that he 
incurred tuberculosis during his captivity a POW in a prison 
camp in 1942.  He reported that he was hospitalized for 
tuberculosis in December 1995 and March 1989.  He indicated 
that he continued to have tuberculosis, and that he treated 
it with medication.

Upon a review of the foregoing, the Board finds that the 
veteran has not presented new and material evidence to 
warrant a reopening of his claim of service connection for 
pulmonary disorder, to include pulmonary tuberculosis and 
pneumonitis.  Specifically, the treatment records from Ilocos 
Regional Hospital, Dr. F. A., Dr. M. A., Dr. R. A. and Dr. N. 
are all new as they were not of record in October 1987, and 
they show treatment and diagnoses of various pulmonary 
disorders.  However, these records are not probative or 
material as they relate only to the nature of the veteran's 
pulmonary disorders many years subsequent to his discharge 
from active service.  They do not, in any way, relate the 
symptomatology associated with his pulmonary disorders to his 
period of active service, or the three years following his 
discharge from active service.  Additionally, while the 
treatment records from Dr. F. A. and Dr. R. A. reflect that 
the onset of the veteran's pulmonary tuberculosis occurred in 
the Philippines, these records do not specifically relate 
this disability to his period of active service or the three 
years following his discharge from active service in the 
Philippines.  Moreover, this information was apparently based 
solely in reliance on the veteran's account of his history as 
related to the examiners.  Evidence which is simply 
information recorded by a physician, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458 (1993).  As such, these findings can be no better 
than the facts alleged by the veteran.  Black v. Brown, 5 
Vet. App. 177 (1993).  Consequently, such evidence is not 
competent with regard to the etiology of the veteran's 
pulmonary disorder, to include pulmonary tuberculosis and 
pneumonitis.

The treatment records from Bethany Hospital Inc., Harbor UCLA 
Medical Center and the June 1995 VA examination report are 
new as they were not of record at the time of the prior 
denial.  However, they are not probative or material as they 
do not show any reports, findings or diagnoses of a pulmonary 
disorder which can be related to the veteran's period of 
active service or the three years following this period.  
Rather, as noted earlier, the treatment records from Bethany 
Hospital Inc. show that the veteran's chest was clear in 
March 1989.  In addition, the treatment records from Harbor 
ULCA Medical Center show only that the veteran had a cough of 
an unclear etiology in February 1995.  The June 1995 VA 
examination report shows that his lungs had normal breath 
sounds and that his spirometry was within normal limits.  As 
such, this evidence is not probative of material matters for 
which the veteran's claim was previously denied, namely, 
whether his has a pulmonary disorder, to include pulmonary 
tuberculosis and pneumonitis, which is of service origin.

The veteran's Former POW Medical History form is essentially 
reiterative of documents setting forth his belief that he has 
a pulmonary disorder which was incurred during his captivity 
as a POW.  These views were expressed and known at the time 
of the prior denial.  In addition, as a layman, the veteran 
is not capable of opining on a matter involving medical 
knowledge, such as the in-service onset of a pulmonary 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The veteran's testimony at his February 1997 hearing is new 
in that it provides greater detail as to how he claims that 
he has a pulmonary disorder which was incurred during his 
captivity as a POW in 1942.  However, his testimony is 
essentially cumulative as these beliefs were known at the 
time of the prior denial.  In addition, as noted above, the 
veteran is a layman, and is not competent to give an opinion 
on a matter requiring medical knowledge or experience, such 
as the etiology or date of onset of a pulmonary disorder.  
Espiritu, 2 Vet. App. at 31.

While the Board is sympathetic to the beliefs of the veteran, 
the additional evidence submitted in support of his claim of 
service connection for a pulmonary disorder, to include 
pulmonary tuberculosis and pneumonitis, is either cumulative 
of prior evidence, not competent or not probative of the 
material matters for which the claim was previously denied.  
The "new" evidence submitted is not "material" because by 
itself or in connection with evidence previously assembled it 
is not so significant that it must be considered in order to 
fairly decide the merits of this claim.  Therefore, the Board 
finds that the evidence submitted is not "new and material" 
and the claim of service connection for a pulmonary disorder, 
to include pulmonary tuberculosis and pneumonitis, is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Bronchitis

By January 1995 rating decision, the RO denied the veteran's 
claim of service connection for bronchitis.  In so doing, the 
RO indicated that the veteran's service medical records did 
not show any treatment or a diagnosis of bronchitis.  It 
further indicated that the evidence showed that the veteran 
received treatment for bronchitis long after his discharge 
from active service, and therefore did not establish that his 
bronchitis was incurred during his period of active service.

The evidence which was of record at the time of the January 
1995 rating decision will be summarized as follows:  The 
veteran's service medical records, which show no reports or a 
diagnosis of bronchitis, and reflect that examination of his 
lungs revealed normal findings on 1946 service separation 
examination; the June 1957 X-ray examination report, from Dr. 
G., which shows that the veteran's lungs exhibited bronchial 
markings; the January 1958 letter from a comrade of the 
veteran, who stated that the veteran had suffered from chest 
pains and a cough since his discharge from active service; 
and the March 1958 medical statement from Dr. L., which shows 
that records of a May 1953 X-ray examination of the veteran 
could not be located.

Additional evidence available to the RO in January 1995 
included the March 1958 VA X-ray examination report which 
shows that the veteran's chest was normal; the May 1958 
letter from a comrade of the veteran, who stated that the 
veteran suffered from chest pain and a constant cough during 
their captivity in a prison camp during World War II; the 
treatment records, dated in July to November 1958, from Dr. 
G., which show that the veteran was hospitalized for 
influenza from July to August 1958; the November 1958 
affidavit from a comrade of the veteran, who indicated that 
the veteran suffered from a cough and chest pain during their 
captivity in a prison camp during World War II; and the April 
1959 VA medical examination report which shows that 
examination of the veteran's respiratory system revealed an 
occasional cough and no rales.

Additional evidence available to the Board in January 1995 
included the April 1959 VA X-ray examination report which 
shows that the veteran's chest was normal; the Former POW 
Medical History form, prepared by the veteran in November 
1986, which shows that he indicated that had had chest pain 
during his captivity as a POW; the November 1986 VA medical 
examination report which shows that examination of the 
veteran's chest revealed normal findings; and treatment 
records, dated in March 1989 to July 1994, from Bethany 
Hospital, Inc., which show that the veteran was diagnosed as 
having chronic bronchitis during out patient visits between 
March and July 1994.

Additional evidence which was of record in January 1995 
included treatment records, dated in May 1989 to June 1995, 
from Ilocos Regional Hospital, which show that the veteran 
was diagnosed as having bronchitis in July 1994; 
treatment records, dated in March 1992 to October 1993, from 
Dr. F. A., which do not show any reports, findings or a 
diagnosis of bronchitis; a July 1993 examination report from 
M. K., M.D., which reflects that the veteran reported that he 
experienced off and on frontal headaches which were triggered 
by coughing; and a Former POW Medical History form, prepared 
by the veteran in August 1993, which shows that he indicated 
that he had chest pain during his captivity as a POW.

Evidence added to the record since the January 1995 rating 
decision is reported below.

As reported earlier, treatment records, dated in March 1989 
to May 1998, from Bethany Hospital, Inc., show that veteran's 
chest exhibited clear breath sounds and no rales at the time 
of a March 1989 physical examination.

As noted earlier, treatment records, dated in October 1994 to 
July 1995, from Harbor ULCA Medical Center, show that the 
veteran was diagnosed as having a cough of an unclear 
etiology in February 1995.

As reported earlier, the veteran was afforded a VA medical 
examination in connection with his claim of service 
connection for an ischemic heart disorder as a POW disability 
in June 1995.  At that time, examination of his lungs 
revealed that his breath sounds were normal except for 
occasional rhonchi.  The diagnosis was history of asthma.  An 
X-ray examination of his chest revealed bilateral chronic 
changes with no evidence of acute infiltrates.

Treatment records, dated in December 1995 to August 1997, 
from Dr. F. A., show that the veteran was diagnosed as having 
purulent bronchitis with some bronchospasm in December 1995.  
An October 1996 statement shows that the veteran suffered 
from chronic bronchial asthma which caused him to develop 
shortness of breath with minimal exertion.

Statements, dated in January and October 1996, from Dr. R. 
A., show that the veteran was treated for purulent bronchitis 
with bronchospasms for a period of four days in December 
1995.  The October 1996 statement shows that he was also 
treated for pulmonary problems, including severe shortness of 
breath, from August to September 1996.

At his February 1997 hearing, the veteran testified that he 
incurred bronchitis during his captivity as a POW in a prison 
camp in 1942.  He reported that his shortness of breath had 
been so severe that was barely able to breathe.  He indicated 
that he continued to have bronchitis which caused breathing 
difficulties and drowsiness.

Upon a review of the foregoing, the Board finds that the 
veteran has not presented new and material evidence to 
warrant a reopening of his claim of service connection for 
bronchitis.  The treatment records from Dr. F. A. and Dr. R. 
A. are new as they show that the veteran was diagnosed as 
having purulent bronchitis with bronchospasms in December 
1995.  However, these records are not probative or material 
as they do not demonstrate that the veteran's bronchitis was 
incurred during his period of active service, or was a 
manifestation of any residuals of bronchitis incurred 
therein.  Rather, these records are material only to the 
nature of the veteran's bronchitis in December 1995, more 
than 53 years after his discharge from active service.

The treatment records from Bethany Hospital Inc., Harbor UCLA 
Medical Center and the June 1995 VA examination report while 
new, as they were not of record at the time of the prior 
denial, are not material as they do not show any reports, 
findings or a diagnosis of bronchitis which can be related to 
the veteran's period of active service.  Rather, as noted 
earlier, the treatment records from Bethany Hospital Inc. 
show that the veteran's chest was clear in March 1989.  The 
records of treatment from Harbor ULCA Medical Center show 
only that the veteran was diagnosed as having a cough of an 
unclear etiology.  In addition, the June 1995 VA examination 
report shows that his lungs had normal breath sounds.  Thus, 
these records are not probative of the material matters for 
which the veteran's claim of service connection for 
bronchitis was previously denied.

The veteran's testimony at his February 1997 hearing is new 
in that it provides more detail about how he claims to have 
incurred bronchitis.  However, it is also cumulative as his 
contentions regarding this issue were known at the time of 
the prior denial in January 1995.  In addition, as reported 
earlier, the veteran is a layman and is not competent to give 
an opinion on a matter requiring medical knowledge or 
experience, such as the etiology or date of onset of 
bronchitis.  Espiritu, 2 Vet. App. at 31.

The additional evidence submitted in support of the veteran's 
claim of service connection for bronchitis is either 
cumulative of prior evidence, not competent or not probative 
of the material matters for which the claim was previously 
denied.  Thus, the "new" evidence submitted is not 
"material" because it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the Board finds that the evidence submitted is not 
"new and material" and the claim of service connection for 
bronchitis is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

III.  Arthritis

By January 1995 rating decision, the RO denied the veteran's 
request to reopen his previously denied claim of service 
connection for arthritis.  In denying to reopen the claim, 
the RO indicated that the new evidence submitted by the 
veteran showed treatment for arthritis too long after his 
discharge from active service, and therefore did not 
establish that his arthritis was incurred during his period 
of active service, or to a compensable degree within the year 
following his discharge from active service.

The relevant evidence which was of record at the time of the 
January 1995 rating decision included the following:  The 
veteran's service medical records, which show no reports, 
findings or a diagnosis of arthritis, and reflect that that 
examination of his musculoskeletal system revealed normal 
findings on 1946 service separation examination; the January 
1958 statement from a comrade of the veteran, who indicated 
that there were times when the veteran became rheumatic on 
the left half of his body; the April 1959 VA medical 
examination report which does not show any reports or a 
diagnosis of arthritis; and the Former POW Medical History 
form, prepared by the veteran in November 1986, which shows 
that he indicated that he had joint pain and rheumatism 
during his captivity as a POW.

Additional evidence available to the RO in January 1995 
included the November 1986 VA medical examination report 
which shows that examination of the veteran's joints revealed 
normal findings; the December 1986 VA Psycho-Social Survey on 
POW Veteran, which shows that the veteran reported that he 
had rheumatism upon his release from a prison camp in 1942; 
treatment records, dated in March 1989 to July 1994, from 
Bethany Hospital, Inc., which show diagnoses of multiple 
osteoarthritis of the lumbosacral spine, right shoulder joint 
and knees in May 1990, and that the veteran was diagnosed as 
having arthritis during out patient visits from March to July 
1994; and treatment records, dated in May 1989 to June 1995, 
from Ilocos Regional Hospital, showing that it was noted that 
the veteran had arthritis at the time of a May 1989 
examination.

Additional evidence which was of record in January 1995 
included a November 1993 medical statement from Dr. F. A., 
showing that the veteran was prescribed medication for 
arthritis; the Former POW Medical History form, prepared by 
the veteran in August 1993, which shows that he indicated 
that he had arthritis during his captivity as a POW; the July 
1993 examination report from Dr. K., showing that the veteran 
had a medical history of arthritis, and that he used 
arthritis medications; treatment records, dated in February 
to July 1994, from G. R., M.D., which show that the veteran 
was diagnosed as having arthritis in March 1994.

Evidence added to the record since the January 1995 rating 
decision is summarized below.

The treatment records, dated in October 1994 to July 1995, 
from Harbor UCLA Medical Center, show that, in October 1994, 
the veteran was diagnosed as having bilateral shoulder pain, 
and that osteoarthritis was not ruled out as a diagnosis.

As indicated earlier, the veteran was afforded a VA medical 
examination in connection with his claim of service 
connection for an ischemic heart disorder as a POW disability 
in June 1995.  At that time, examination revealed that the 
veteran had muscle stiffness which was productive of a 
slightly decreased range of motion in most of his joints.  A 
diagnosis of degenerative joint disease of the hands and 
shoulders was rendered.

Statements, dated in December 1995 and October 1996, from Dr. 
F. A., show that the veteran was prescribed medication for 
severe arthritis, and that arthritis had limited his 
movements.

At his February 1997 hearing, the veteran testified that he 
had had arthritis ever since his period of active service 
during World War II, and that the severity of his arthritis 
had increased in February 1944.  He reported that his knee 
was stiff, and that he could barely move his fingers due to 
pain.  He reported that he experienced muscle pain in his 
arms and knees.  He indicated that he had used acetaminophen 
and ibuprofen for his arthritis since 1995.  He reported that 
his arthritis was located in his neck, hands, knees, 
shoulders, fingers and legs.

On the basis of the foregoing evidence, the Board is of the 
opinion that the veteran has not presented new and material 
evidence to warrant a reopening of his claim of service 
connection for arthritis.  Specifically, while the medical 
evidence submitted since the January 1995 rating decision is 
new as it shows treatment and diagnoses of arthritis, it is 
not probative as it shows the treatment and diagnoses many 
years subsequent to the veteran's discharge from active 
service.  In addition, the medical evidence does not relate 
the symptomatology associated with the veteran's arthritis to 
his period of active service, or the year following his 
discharge from active service.  As such, the newly submitted 
medical evidence is not probative or material as to whether 
the veteran's arthritis is related to his period of active 
service, which was the basis for the RO's denial of the 
veteran's request to reopen his previously denied claim of 
service connection for arthritis in January 1995.  The 
evidence fails to reveal that the veteran has post-traumatic 
arthritis in any joint.  Accordingly, the presumptive 
provisions of 38 U.S.C.A. § 1112(b)(12) are not for 
application.

The veteran's testimony at his February 1997 hearing is new 
in that it provides greater detail as to how he claims that 
he has arthritis, and that its onset occurred during his 
period of active service.  However, his testimony is 
cumulative as his contentions regarding the onset of his 
arthritis were known at the time of the prior denial.  In 
addition, as reported earlier, as a layman, the veteran is 
not competent to give an opinion on a matter requiring 
medical knowledge or experience, such as the etiology or date 
of onset of arthritis.  Espiritu, 2 Vet. App. at 31.

The additional evidence submitted in support of the veteran's 
claim for service connection for arthritis is either 
cumulative of prior evidence, not competent or not probative 
of the material matters for which the claim was previously 
denied.  The "new" evidence submitted is not "material" 
because by itself or in connection with evidence previously 
assembled it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, the Board finds that the evidence submitted is not 
"new and material" and the claim of service connection 
for arthritis is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for a 
pulmonary disorder, to include pulmonary tuberculosis and 
pneumonitis, is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
bronchitis is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
arthritis is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

- 19 -


- 20 -


